Order entered October 7, 2022




                                     In the
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00511-CR
                             No. 05-21-00512-CR
                             No. 05-21-00513-CR
                             No. 05-21-00514-CR

                      OSCAR MALIK KING, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
     Trial Court Cause Nos. F17-71539-M, F21-00153-M, F21-00154-M,
                              F21-00155-M

                                    ORDER

      Before the Court are two pro se motions filed by Oscar Malik King:

(1) Motion to Extend Time to File Brief 10.5(b); and (2) Motion to Suspend. Mr.

King is represented by counsel in this appeal, however, and he is not entitled to

hybrid representation. See In re Jackson, No. 05–02–00106–CV, 2002 WL

172133, at *1 (Tex. App.–Dallas Feb. 5, 2002, orig. proceeding) (mem. op.)
(denying pro se petition for writ of mandamus where relator was represented by

counsel in trial court); see also Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim.

App. [Panel Op.] 1981) (person represented by counsel is not entitled to hybrid

representation). Accordingly, Mr. King may not file motions on his own behalf,

and we DENY Mr. King’s pro se motions on that basis.




                                           /s/   CORY L. CARLYLE
                                                 JUSTICE